                                         Case 4:18-cv-05682-PJH Document 113 Filed 09/21/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DANESHEA MONTANOCORDOBA,
                                                                                     Case No. 18-cv-05682-PJH
                                  8                   Plaintiff,

                                  9             v.                                   ORDER DENYING DEFENDANTS'
                                                                                     MOTION SEEKING AN APPEAL
                                  10     CONTRA COSTA COUNTY, et al.,                BOND AND VACATING HEARING
                                  11                  Defendant.                     Re: Dkt. No. 110

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is defendants’ motion seeking an appeal bond. Dkt. # 110.

                                  15   Having read the papers filed by the parties and carefully considered their arguments and

                                  16   the relevant legal authority, the court hereby DENIES the motion. Accordingly, the

                                  17   hearing set for October 7, 2021 is VACATED.

                                  18         IT IS SO ORDERED.

                                  19   Dated: September 21, 2021

                                  20                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  21                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
